Hill, J.
Where, upon levy of an execution on land, an affidavit of illegality was filed in the superior court, on the ground that the execution was void; and where a demurrer to the affidavit, on the ground that it attempted to go behind the judgment, was sustained, and the plaintiff excepted, and the case was brought to this court by writ of error; and where by an inspection of the affidavit and demurrer it appears that no question is raised giving the Supreme Court jurisdiction, but that the Court of Appeals has jurisdiction, the case will be transferred to that court for consideration and determination.

So ordered.

All the Justice concur.,